Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Remarks
This communication has been issued in response to Pre-Brief Appeal Conference decision to reopen prosecution filed 28 March 2022.  


Reasons for Allowance
Claims 1-4, 6-20 & 22 are allowed.
	Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…capturing a first number of frames of video content at a client device, the first number of frames being sampled from the video content over a time period that includes a total number of frames such that the first number of frames is less than the total number of frames, wherein the client device includes a user interface configured to display the video content; generating, by the client device, a query fingerprint that includes a component based on each frame of the first number of frames; transmitting, by the client device, a request that includes the query fingerprint to a server having access to a database of reference fingerprints associated with frames of known video content, including at least one matching reference fingerprint that matches the query fingerprint and is associated with an identifier corresponding to the video content, the at least one matching reference fingerprint including a component based on each frame of a second set number of frames sampled from video content over the time period, wherein the second number of frames is greater than the first number of frames; and receiving, by the client device, from the server, the identifier corresponding to the video content” as recited in Claim 1. Thus, Claim 1 is allowed. Dependent Claims 2-4, 6-12 & 22 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 13 and 20 and their dependencies. 
	The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…transmitting, by the client device, a request that includes the query fingerprint to a server having access to a database of reference fingerprints associated with frames of known video content, including at least one matching reference fingerprint that matches the query fingerprint and is associated with an identifier corresponding to the video content, the at least one matching reference fingerprint including a component based on each frame of a second set number of frames sampled from video content over the time period, wherein the second number of frames is greater than the first number of frames”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant provided a persuasive argument within the corresponding Pre-Appeal Brief Conference Request filed 16 February 2022, which further detailed the deficiencies of the formerly applied Davis, Bilobrov(2) and Hefeeda references in relation to Applicant’s claimed limitations, most notably, Applicant’s claimed limitation of at least “...including at least one matching reference fingerprint that matches the query fingerprint and is associated with an identifier corresponding to the video content, the at least one matching reference fingerprint including a component based on each frame of a second set number of frames sampled from video content over the time period, wherein the second number of frames is greater than the first number of frames”.   An updated Global Dossier search of Applicant’s claimed invention has provided an insightful prosecution history of related applications and patents, indicative of prior art proven as inapplicable for reading on Applicant’s claimed invention.  An updated Global Dossier search of Applicant’s claimed invention has provided an insightful prosecution history of related applications and patents, indicative of prior art proven as inapplicable for reading on Applicant’s claimed invention.  An exhaustive and focused P2e2e limited keyword search has produced a scarce amount of pertinent prior art, such as the Bhagavathy et al (US20130054645) reference, which provides for content identification using fingerprint matching.  The aforementioned prior art utilized query and reference fingerprints for the matching of a plurality of frames of video content, but did not appear to explicitly recite Applicant’s claimed limitation of at least “...including at least one matching reference fingerprint that matches the query fingerprint and is associated with an identifier corresponding to the video content, the at least one matching reference fingerprint including a component based on each frame of a second set number of frames sampled from video content over the time period, wherein the second number of frames is greater than the first number of frames”, which appeared critical to Applicant’s claimed invention.   
Independent Claims 13 and 20 have been analyzed and allowed using similar rationale and, in combination with the other elements recited, are not found in the prior art of records.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Bhagavathy et al (USPG Pub No. 20130054645A1) teaches for content identification using fingerprint matching.
**Zhang et al (USPG Pub No. 20130039587A1) teaches a method and apparatus for comparing videos.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								6/25/2022